Interim Decision #2231,

MA iTbR OF HERMOSA

In Deportation Proceedings
A-14839916
Decided by Board September 28, 1973
The Philippine Islands have never been deemed part of the United States

within the purview of the citizenship clause of the Fourteenth Amendment of
the Constitution of the United States; hence, respondent's claim to United
States citizenship under the provisions of section 1 of the Immigration Act of
February 5, 1917, as amended, and the Fourteenth Amendment to the Constitution by virtue of her birth in the Philippine Islands on March 27, 1943, is without
merit.
CHARGE:

Order: Act of 1952—Section 241(aX2) [8 U.S.C. 1251(aX2)]—Nonimmigrantremained longer.
ON BEHALF OF RESPONDENT:

William II. Marsh, Esquire
225 Broadway
New York, New York 10007

The respondent, who was born in the Philippines on March 27,
1943, entered the United States in December of 1966 as a nonimmigrant student. She remained longer than authorized and as a
result deportation proceedings were commenced. The respondent's

basic contention during these proceedings had been that, although
a citizen of the Philippines, she is also a national of the United
States. This contention was rejected by the immigration judge and
his ruling was affirmed on appeal by this Board. The respondent
now moves for reopening and reconsideration of her case on the
basis of a claim to United States citizenship. The motion will 'be
denied.
In 1899 the United States acquired the Philippine Islands from
Spain under the Treaty of Paris.' That document granted Congress the power to determine "[title civil rights and political status
of the native inhabitants. ..."of the Islands. 2 Commencing in 1902,
!Treaty of Peace Between the United States and Spain, 30 Stet. 1754 (1899).
2

1d., Article IX, 30 Stat. at 1759.
447

Interim Decision #2231
Congress exercised this power through a series of acts which
conferred Philippine, but not United States, citizenship on the
peoples of the Islands. See Act of July 1, 1902, 32 Stat. 691; Act of
March 23, 1912, 37 Stat. 76; Act of August 29, 1916, 39 Stat. 546.
Several decades later, Congress provided for the eventual independence of this possession. The Philippine Independence Act, 3
4 stated that "citizens of the Philippine efctivMay1,934
Islands who are not citizens of the United States shall be considered as if they were aliens" for purposes of immigration, exclusion
and expulsion under the Immigration Acts of 1917 and 1924.
Section 8(a), Philippine Independence Act, footnote 3, supra. This
legislation also provided that full independence would be granted
to the Islands approximately ten years after the inauguration of a
new constitutional government in the Philippines. However, the
Presidential Proclamation establishing independence was delayed
by World War II until July 4, 1946. Presidential Proclamation
No. 2695, 3 CPR p. 86 (1943-48 Comp.). In the interim, which covers
the respondent's date of birth, Filipinos retained their United
States nationality, yet were deemed aliens for the above described
purposes. See Matter of Peralta, 11 I. & N. Dec. 321, 322-23 (BIA
1965). Upon complete independence, those Filipinos who were not
United States citizens became aliens for all purposes, thus losing
every aspect of their United States nationality. Section 14, Philippine Independence Act, footnote 3, supra; Rabang v. Boyd, 353 U.S_
427 (1957).
Nevertheless, the respondent contends that she is both a Filipino and a citizen of the United States by virtue of her birth in the
Philippines. She maintains that the Islands were deemed part of
the United States for purposes of the citizenship clause of the
Fourteenth Amendment. While this claim is squarely in conflict
with the clear thrust of the foregoing enactments, its resolution
will require examination of provisions dealing specifically with
citizenship and nationality.
The Fourteenth Amendment specifies that "[a]11 persons born
or naturalized in the United States, and subject to the jurisdiction
thereof, are citizens of the United States,...." This language of
the Constitution is quite similar to some earlier legislation; 5
nevrthls,i natueorhcsinal
provision attempted to define the term "United States."
In 1940 Congress passed the first comprehensive legislation
dealing with nationality and citizenship at birth. Section 101(d) of
3

Act of March 24, 1934, 48 Stat. 456.

° Matter of V

7 I. & N. Dec.242 (ETA, 19M)
s Section 1992,, Revised Statutes, Act of April 9, 1866, 14 Stet. 27.

448

Interim Decision #2231
the Nationality Act of 1940,6 applicable at respondent's birth,
stated: "The term 'United States' when used in a geographical
sense means the continental United States, Alaska, Hawaii,
Puerto Rico, and the Virgin Islands of the United States." From
this provision, and section 201(a) of the 1940 Act which substantially reiterated the relevant portion of the Fourteenth Amendment, it is clear that the respondent did not acquire United States
citizenship by reason of her birth in the Philippines. Congress,
over the course of several years, had determined that the Philippines would be an independent nation and their peoples treated as
citizens of that nation and not as citizens of the United States.
The respondent, however, relies upon section 1 of the Immigration Act of 1917,7 which provides in part:
That the term "United States" as used in the title as well as in the various
sections of this Act shall be construed to mean the United States, and any
waters, territory, or other place subject to the jurisdiction thereof....

This seemingly broad language does not, in fact, support the
respondent's claim to citizenship.
Initially it should be noted that Congress was limiting itself to
matters of immigration and not nationality when it enacted this
provision. Indeed, the definition itself confines its application to
the 1917 Act, which dealt exclusively with matters of immigration.
Moreover, as previously summarized, Congress on numerous occasions has specifically addressed itself to the question of Philippine
citizenship; in each instance it declined to confer United States
citizenship on Filipinos.
The decision in United States v. Ganey, 54 F. Supp. 755 (D. Minn.
1944), affirmed 149 F.2d 788 (C.A. 8), cert. denied 326 U.S. 727,
rehearing denied 326 U.S. 810 (1945), which concerned a claim
essentially similar to respondent's, supports our conclusion as well.
While the provision of law relied upon by the respondent was not
directly in issue there, the holding in that case is germane. The
court held that an idividual born in the Philippines did not become
a citizen of the United States by virtue of the Treaty of Paris, 6 and
further remarked that "Congress has never conferred citizenship
upon the inhabitants of the Philippine Islands." United States v.
Gamy, 54 F. Supp_ at 756_

It is thus abundantly evident that the Islands were never
deemed part of the United States within the purview of the
citizenship clause of the Fourteenth Amendment. See also Matter

6

Act of October 14, 1940, 54 Stat. 1137.

7

Act of February 5, 1917, 39 Stat. 874.

See footnote 1, supra.

449

Interim Decision #2231
of M—, 6 I. & N. Dec. 182 (BIA 1954). The respondent's claim is
without merit, and accordingly the motion will be denied.
ORDER: The motion is denied.

450

